       Case 1:20-cv-02421-VEC Document 40 Filed 02/05/21USDC
                                                          PageSDNY
                                                               1 of 1
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
                                                        DOC #:
                                                        DATE FILED: 2/5/2021
    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK

      GERARDO MANZO                                    Case No.: 1:20-cv-02421 (VEC) (GWG)

                                 Plaintiff,
                  -against-                            PROPOSED ORDER FOR
                                                       WITHDRAWAL OF ATTORNEY
      CITIBANK, N.A., and EQUIFAX
      INFORMATION SERVICES LLC,

                                Defendants.



       I, Brett D. Sherman, SDNY Bar number 4917, having entered an appearance on behalf of

Plaintiff in the above-referenced case, hereby submit this proposed order to withdraw my

appearance because, as of the close of business on February 5, 2021, I will no longer be employed

by the Law Office of Adam G. Singer, PLLC. I further request that I no longer receive ECF

notifications (or notifications of any kind) concerning the action.

       Please further note that Adam G. Singer of the Law Office of Adam G. Singer, PLLC shall

continue to represent Plaintiff in the action.


Dated: February 5, 2021                               LAW OFFICE OF ADAM G. SINGER, PLLC

                                                      /s/ Brett D. Sherman
                                                      Brett D. Sherman, Esq.
                                                      Bar No. 4917
                                                      One Grand Central Place
                                                      60 East 42nd Street, Suite 4600
                                                      New York, NY 10165
                                                      Attorneys for Plaintiff Karen Marie Kozlowski
So Ordered:


_____________________
The Hon.Valerie E. Caproni
 Date: February 5, 2021
